UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414)-765-5384 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2013 Date of reporting period:August 31, 2013 Item 1. Reports to Stockholders. Annual Report August 31, 2013 Samson STRONG Nations Currency Fund Institutional Class (SCAFX) Investor Class (SCRFX) Investment Adviser Samson Capital Advisors LLC 600 Lexington Avenue, 20th Floor New York, New York10022 Phone: 1-855-SCA-FNDS (1-855-722-3637) Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 12 INVESTMENT HIGHLIGHTS 14 SCHEDULE OF INVESTMENTS 17 SCHEDULE OF OPEN FORWARD CURRENCY CONTRACTS 21 STATEMENT OF ASSETS AND LIABILITIES 22 STATEMENT OF OPERATIONS 23 STATEMENT OF CHANGES IN NET ASSETS 24 FINANCIAL HIGHLIGHTS 25 NOTES TO FINANCIAL STATEMENTS 27 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 37 NOTICE OF PRIVACY POLICY & PRACTICES 38 ADDITIONAL INFORMATION 39 Dear Shareholder, The Fund seeks to generate positive returns with limited drawdowns over full market cycles through investments in currencies, securities, and instruments that are associated with strong nations.One of our goals is to provide investors with a strategy that helps them diversify their currency exposure in an attempt to protect purchasing power, like a central bank that holds a variety of currencies, along with gold as a currency proxy.In keeping with the investment objectives of the Fund, we hope to provide investors with a lower-volatility investment vehicle that should enable them to access the benefits of currencies as an asset class in a risk-managed fashion. We seek to identify STRONG* nations through our investment process and invest in their currencies or in commodity proxies for safe haven (or defensive) currencies, via both spot and forward currency markets, as well as exchange-traded funds.The Fund invests its holdings largely in foreign currencies, but, like foreign central banks or sovereign wealth funds, we may maintain dollar exposures as well (in part related to our hedging methodologies, in part related to our outlook for currency returns for STRONG nations).Dollar holdings will generally be invested in the USD-denominated securities of STRONG nations, multilateral and supranational issuers, pre-refunded municipals, and STRONG corporations whose balance sheet strength in our view may be equal, or superior, to certain sovereigns.Treasuries may also be utilized. * The currencies and nations we select generally share certain characteristics and investment themes: • Sustainability: Healthy fiscal trends • Transparency: Readily available data • Regulatory Quality: Rule of law • Openness: Freer countries and foreign exchange rates • National Fundamentals: Healthier economies and financial systems • Governance: More democratic Our systematic investment process identifies nations and currencies that share these characteristics, and our portfolio is constructed using a best ideas approach that results in a strategy focused on 8 to 12 currencies, depending on our outlook and level of conviction.While there may be more currencies that meet the requirements of our investment process, we focus our portfolio holdings on those currencies we believe have the best prospects to generate superior relative returns over a 12 month investment horizon.As the strength of nations does not change materially on a year-to-year basis, it is important to note that shifts in the composition of our portfolio over time relate more to relative value decisions driven by our value-oriented investment process, hedging methodologies, and risk management approach. When STRONG was launched on August 31, 2012, one of our goals was to offer investors a highly risk-managed investment vehicle that would allow them to access the diversification benefits of currencies as an asset class, but with less volatility.Since we launched the Fund in the summer of 2012, STRONG has indeed provided valuable 3 diversification benefits versus other asset classes.As the correlation table below shows, STRONG has a 25% or less correlation with domestic fixed income as measured by the Barclays U.S. Aggregate Bond Index and the Barclays 5 Year Municipal Index, and less than a 50% correlation with commodities as measured by the Goldman Sachs Commodity Index, domestic equities as measured by the S&P 500, or foreign stocks as measured by the MSCI EAFE Index and MSCI Emerging Market Index.Our research shows that currencies can play an important role in helping investors better diversify their overall portfolios, and STRONG’s performance in its first year supports that viewpoint. Exhibit 1: STRONG’s Diversification Benefits (8/31/2012 - 8/31/2013): Investors in STRONG have benefited from its diversification features and obtained currency exposure through a low volatility strategy.The annualized standard deviation of returns for STRONG for the trailing 12 months has been 3.44% as of August 31, 2013.During that same time, the Fed Majors Currency Index and many individual currencies generated much higher volatilities, as the table below demonstrates.This low volatility is particularly notable when we recall that in addition to foreign currencies, STRONG makes other investments in keeping with its aspiration to manage an investor’s currency reserves in a conservative manner with a focus on quality and purchasing power protection, taking a similar approach to a central bank managing a nation’s currency reserves.In this context, we need to note that STRONG maintains exposures to gold for the same reason that central banks maintain positions in gold.While over the long term, we believe gold is indeed a currency proxy, and a long term store of value, in the first year of STRONG’s operation, gold meant volatility, and its performance was a meaningful contributor to STRONG’s negative performance in its first year.While STRONG invests its currency reserves in short maturity, high quality bonds, keeping duration under 2 years, we should also note that the past 12 months were witness to a material increase in global interest rates.This too detracted from performance in the short run. The most important factor contributing to negative returns was foreign currencies themselves.We launched STRONG during a period when the dollar strengthened, so perhaps it is not surprising that since the launch of the fund it has generated a negative return of -4.43% through August 31, 2013.Nonetheless, as the data shows, given the steep losses experienced by gold and many STRONG currencies, our low volatility and modest drawdown since launch reflect positively on our risk management and hedging disciplines.We know investors prefer positive returns, but we believe there is a silver lining in our first 12 months of performance: investors who selected STRONG for its risk management disciplines have now seen the fund stress-tested in real time.We were able to achieve our low volatility objective, and limit drawdown during a period of meaningful turbulence in our markets. 4 We should also note that we believe the currencies that we select for our STRONG Nations Currency Fund are the likely beneficiaries of a global trend towards central bank currency reserve diversification.We use an equity analogy to explain this point, bearing in mind the material differences between currencies and stocks, as further explicated in the ending disclosures, to illustrate the impact of investment style on performance.Central bank currency reserves are concentrated in the “Large-Capitalization” currencies of the world: the US Dollar, Japanese Yen, Euro, and British Pound.These currencies, which we call “The Fading Four,” will likely be under pressure for the longer-term as central banks diversify.We believe the likely beneficiaries are what we call the “Mid-Capitalization” nations of the world.These nations, with better fundamentals than the Fading Four, also represent a smaller portion of the foreign exchange market’s daily trading volume.This means it will take a long time for central banks to diversify and accumulate their positions in these STRONG currencies.Despite our long term view, in the short term there can be material difference in performance between “Large Cap” and “Mid Cap” currencies, just as there are style biases and divergences in performance between Large Cap and Mid Cap stocks.Our STRONG Nations are “Mid Cap” currencies, not just because the average daily trading volume is smaller than the “Large Cap” Fading Four, but because the small and mid-sized nations of the world tend to be among the best fiscally managed in the world according to metrics such as a low debt to GDP ratio.Ironically, the “Large Cap” Euro was one of the best currencies from a performance standpoint during the past year.While it does not meet our criteria for a STRONG Currency, the Euro had a big bounce as it recovered from the dark days of the Greece crisis.Currency speculators might buy the Euro to play that bounce; we need a longer-term shift in the fiscal and regulatory profile of the Eurozone nations for that currency to meet our standards. Looking forward, we believe that as the US economy is decelerating and foreign economies, particularly in Asia, are accelerating, that the US Dollar rally is likely overextended, and a more protracted correction in the value of the dollar is likely not too far off in the future.The Federal Reserve’s recent decision not to taper their purchases of bonds highlights this point.The Fed will not tighten until labor market and inflation data support that decision.With unemployment high and inflation low, we are most likely far away from a tighter Fed policy.Importantly, a major component of the recent dollar rally was a view, embraced by the currency market, that the Fed would tighten.The Fed’s decision not to tighten, or taper, takes an important support away from the dollar in the near term.This fundamental view, combined with the momentum models and quantitative studies that inform our outlook, have led us since August 31 to adopt a more fully invested posture, as noted below. 5 STRONG Currency Exposure as of 8/31/13 With regard to our fixed income holdings, our goals are to maintain a high quality, liquid portfolio that enhances the diversification benefits of our strategy within an asset allocation framework.We believe this enhances the attractiveness of the Fund for clients and their advisors.In that context, we limit portfolio duration to 2 years or less, with a maximum maturity of 5 years on any single issue.By maintaining a ceiling on portfolio duration, we seek to reduce the correlation of our strategy to other fixed income strategies and benchmarks, and potentially enhance its diversification benefits. Looking forward, we expect the investing climate to continue to favor currencies associated with STRONG Nations.These currencies—which we believe are likely beneficiaries of a longer term trend of central bank reserve diversification away from the US Dollar, Euro, Japanese Yen, and British Pound—may also benefit from their superior fiscal and policy competitive advantages.As we discussed in our December 2012 whitepaper “Investing in the Currencies of STRONG Nations,” sound fiscal management as measured by Debt to GDP, economic liberty as measured by the Wall Street Journal and Heritage Foundation’s Index of Economic Freedom, and effective and democratic governance afford STRONG nations a distinct advantage in the global economy, which we believe will enable their currencies to outperform the US Dollar over the long run.While there are many circumstances that could lead to a safe-haven rally in the US Dollar, including renewed economic crisis in the Eurozone or deepening political turmoil in the Middle East, we will be guided by our longer-term outlook and hedging disciplines as we seek to accomplish our mission. Management Discussion of Fund Performance For the fiscal year of September 1, 2012 through August 31, 2013, the returns for the Samson STRONG Nations Currency Fund were -4.43% and -4.79% for the Institutional class (SCAFX) and Investor class (SCRFX), respectively.The 3-Month T-Bill returned 0.11% for the same period.As a matter of reference, the inverse of the US Dollar Index, which represents the performance of major currencies (a considerable portion of which do not meet STRONG’s standards), had a return of -1.07% for the period.The return of the inverse of the Federal Reserve Majors Index (which reflects more current trade weights) was -4.43% for the period.It should be noted these currency benchmarks do not hold gold, short maturity bonds, or many of the currencies in our strategy. 6 Spot Currency Performance Relative to USD (8/31/12 - 8/31/13) Currency Spot Return Gold -17.53% Australian Dollar -13.77% Canadian Dollar -6.40% Chilean Pesos -5.80% Norwegian Krone -5.20% Inverse Fed Majors Index -4.43% New Zealand Dollar -3.82% Singapore Dollar -2.16% Inverse US Dollar Index -1.07% Taiwan Dollar 0.05% Swedish Krona 0.11% Czech Koruna 1.47% South Korean Won 2.22% Our currencies all outperformed our gold holdings, which made the largest contribution to our negative return for the period.While we view gold as an important store of value and include it in our currency portfolio, just as central banks do in reserve management, it is important to note that gold performed poorly during this holding period and detracted from the overall performance of the Fund. The data table below shows the standard deviation, or volatility, of various currencies (including both G-10 and emerging market currencies) and the Inverse US Dollar Index for the 12 month period.These currencies represent many of the OECD-affiliated nations that provide the initial solution set we consider when selecting STRONG nations.It should be noted that China’s currency does not appear to be volatile at first glance, but this reflects the fact that its value is essentially decided by party fiat, and not by market forces.In our view, STRONG nations embrace market forces, while weaker nations do not.The table also includes the standard deviation of STRONG itself for the period.As you can see, during this period STRONG maintained a level of volatility that was generally lower than single currencies, trade weighted currency benchmarks, or commodity positions.This is in keeping with our goal of being a lower-volatility generator of currency returns. Looking forward, we will continue to endeavor to generate returns associated with currency markets and STRONG nations in a risk-managed fashion in keeping with our conservative objectives. 7 STRONG Fund and Indexes STRONG Currencies Other OECD and Affiliated Nations Annualized Standard Deviation of Monthly Returns (8/31/12 - 8/31/13) Gold 18.33% South African Rand 14.47% Indian Rupee 12.53% Brazilian Real 11.06% New Zealand Dollar 10.16% Icelandic Krona 9.77% Hungarian Forint 9.25% Mexican Peso 9.23% Australian Dollar 8.69% Polish Zloty 8.65% Indonesian Rupiah 8.62% Norwegian Krone 8.42% Japanese Yen 7.58% Turkish Lira 7.24% Estonian Kroon 6.91% Euro 6.86% Danish Krone 6.83% British Pound Sterling 6.68% Russian Ruble 6.47% Czech Koruna 6.42% Chilean Pesos 6.38% Israeli New Shekel 6.06% South Korean Won 5.95% Canadian Dollar 5.91% Swedish Krona 5.75% Swiss Franc 5.70% Inverse US Dollar Index 5.20% Inverse Fed Majors Index 4.43% New Taiwan Dollar 3.45% Taiwan Dollar 3.45% Samson STRONG Nations Fund (Inst) 3.44% Singapore Dollar 3.41% Chinese Yuan 1.21% Definitions and Disclosures Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-855-SCA-FNDS.Short term performance, in particular, is not a good indication of the fund’s future performance, and an investment should not be made based solely on returns.The Gross Expense Ratios are 1.64% (Retail Class) and 1.29% (Institutional Class). 8 Investment Terms • Cumulative currency return is measured relative to the US Dollar.For example: the cumulative return of the Japanese Yen (JPY) from 12/31/1999 through 12/31/2010 was 32.3%.This means that if an investor had $1 worth of JPY on 12/31/1999, held it for the 10 year period, and then changed it back into US Dollars on 12/31/10, it would be worth $1.323. • Annualized standard deviation is a measure of volatility, specifically, the dispersion of a set of data from its mean.The more spread apart the data, the higher the deviation. Index Definitions • The 3-Month T-Bill is a short term debt obligation backed by the U.S. government with a maturity of three months. • Federal Reserve Major Currencies Index measures the strength of the U.S. dollar against a trade weighted basket of currencies.The weightings of this index are rebalanced on an ad hoc basis by the Federal Reserve.The inverse of this index measures the strength of a trade weighted basket of currencies against the U.S. dollar. • The US Dollar Index calculates the return of a trade weighted basket of currencies versus the dollar.The inverse of this index measures the strength of a trade weighted basket of currencies against the U.S. dollar.U.S. Dollar Index® and USDX® are trademarks and service marks of the ICE®.Neither the ICE® nor its affiliates are connected with or express any opinion concerning the Samson STRONG Nations Currency Fund.Barclays Global Aggregate Index provides a broad-based measure of the global investment-grade fixed income markets.The three major components of this index are the Pan-European Aggregate, and the Asian-Pacific Aggregate Indices.The index also includes Eurodollar and Euro-Yen corporate bonds, Canadian government, agency and corporate securities. • Barclays U.S. Aggregate Index provides a broad-based measure of U.S. investment-grade fixed income markets. • The Barclays 5 Year Municipal Index is a rules-based and market value weighted index engineered for the long-term tax-exempt bond market.To be included in the index, bonds must be rated investment-grade (Baa3/BBB- or higher) by at least two of the following ratings agencies:Moody’s, S&P or Fitch.The bonds must be between 4 to 6 years from their maturity date. • The S&P 500 Index® is a benchmark representation of the 500 leading companies publicly traded in the U.S. stock market. • Goldman Sachs Commodity Index (GSCI) is a composite index of commodity sector returns which represents a broadly diversified, unleveraged, long-only position in commodity futures. • MSCI EAFE Index serves as a benchmark of the performance in major international equity markets as represented by 21 major MSCI indexes from Europe, Australia, and Southeast Asia. • MSCI Emerging Markets Index is a free float-adjusted market capitalization index that is designed to measure equity market performance in the global emerging markets. 9 A currency is a form of monetary units issued by a sovereign nation as a mode of exchange.Currencies are stores of value subject to trading between nations and investors in foreign exchange markets, which determine the relative value of different currencies.The value of a currency is determined in comparison to another reference currency; thus, the value of one currency relative to another could rise due to strengthening economic conditions in the first nation and/or weakening economic conditions in the second.Since governments and their constituent central banks retain control over coinage and issuance, the value of currencies may also be affected by government fiscal policy, central bank monetary action, and trade policy (including tariffs, currency pegs, and capital controls).Further, non-US Dollar-denominated short duration fixed income securities often proxy for currencies, but like other fixed income securities, introduce an element of interest rate risk as well. A stock is a security representing an equity, or ownership interest, in a company.Stocks are generally perceived to have more financial risk than bonds in that bond holders have a claim on firm operations or assets that is senior to that of equity holders.In addition, stock prices are generally more volatile than bond prices.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.A stock may trade with more or less liquidity than a bond depending on the number of shares and bonds outstanding, the size of the company, and the demand for the securities.Similarly, the transaction costs involved in trading a stock may be more or less than a particular bond depending on the factors mentioned above and whether the stock or bond trades upon an exchange.Depending on the entity issuing the bond, it may or may or may not afford additional protections to the investor, such as a guarantee of return of principal by a government or bond insurance company.There is typically no guarantee of any kind associated with the purchase of an individual stock.Bonds are often owned by individuals interested in current income while stocks are generally owned by individuals seeking price appreciation with income a secondary concern.The tax treatment of returns of bonds and stocks also differs given differential tax treatment of income versus capital gain. Jonathan E. Lewis Iraj Kani, PhD Lead Portfolio Manager Co-Portfolio Manager 10 The Samson STRONG Nations Currency Fund is distributed by Quasar Distributors, LLC. It is not possible to invest directly in an index. Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any security.For more complete information regarding performance and holdings, please refer to the schedule of investments of this report. A correlation coefficient is a measure of the interdependence of two random variables that ranges in value from -1 to +1, indicating perfect negative correlation at -1, absence of correlation at zero, and perfect positive correlation at +1. Annualized standard deviation is a measure of volatility, specifically, the dispersion of a set of data from its mean.The more spread apart the data, the higher the deviation. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk.Principal loss is possible.The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.These risks are greater for investments in emerging markets.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings or geographical areas than a diversified fund.The fund may also invest in gold, which involves additional risks, such as the possibility for substantial price fluctuations over a short period of time.Derivatives may involve certain costs and risks such as liquidity, interest rate, market, credit, management and the risk that a position could be closed when most advantageous.Investing in derivatives could lose more than the amount invested.The fund may make short sales of securities, which involves the risk that losses may exceed the original amount invested.Diversification does not assure a profit, nor does it protect against a loss in a declining market. 11 Samson STRONG Nations Currency Fund Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including management fees, distribution (12b-1) and shareholder servicing fees (Investor Class shares only) and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (3/1/13 – 8/31/13). Actual Expenses The first line of the following table provides information about actual account values and actual expenses.In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent.IRA accounts will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example.The example includes, but is not limited to, management fees, fund administration and accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. 12 Samson STRONG Nations Currency Fund Expense Example (Continued) (Unaudited) Institutional Class Expenses Paid Beginning Ending During Period Account Value Account Value March 1, 2013 - March 1, 2013 August 31, 2013 August 31, 2013* Actual $ 957.80 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.00%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Investor Class Expenses Paid Beginning Ending During Period Account Value Account Value March 1, 2013 - March 1, 2013 August 31, 2013 August 31, 2013* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.35%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 13 Samson STRONG Nations Currency Fund Investment Highlights (Unaudited) The Samson STRONG Nations Currency Fund (the “Fund”) seeks to generate positive returns with limited drawdowns over full market cycles through investments in currencies, securities, and instruments that are associated with strong nations.The Fund focuses on the currencies of nations with healthy economies and financial systems, more democratic governance, rule of law, transparency and with societies that are becoming more free.We will also seek to hedge foreign currency exposures back into the dollar during periods of dollar rally. Allocation of Portfolio Holdings (% of Investments)* * As of August 31, 2013 14 Samson STRONG Nations Currency Fund Investment Highlights (Continued) (Unaudited) Average Annual Returns – As of August 31, 2013 Since One Inception Year (8/31/12) Institutional Class (4.43)% (4.43)% Investor Class (4.79)% (4.79)% BofA Merrill Lynch 3 Month Treasury Bill Index 0.11% 0.11% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-855-SCA-FNDS (1-855-722-3637). Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The graph illustrates performance of a hypothetical investment made in both classes of the Fund and a broad-based securities index on August 31, 2012, the inception date of the Fund.The graph does not reflect any future performance. The BofA Merrill Lynch 3 Month Treasury Bill Index is an unmanaged index that tracks 3 month U.S. government securities.One cannot invest directly in an index. 15 Samson STRONG Nations Currency Fund Investment Highlights (Continued) (Unaudited) Institutional Class Growth of $100,000 Investment Investor Class Growth of $10,000 Investment *Inception Date 16 Samson STRONG Nations Currency Fund Schedule of Investments August 31, 2013 Principal Amount Value CANADA – 18.05% Foreign Government Agency Issues – 8.58% Province of British Columbia, Canada 1.200%, 04/25/2017 $ $ Province of Manitoba, Canada 1.300%, 04/03/2017 Province of Ontario, Canada 0.950%, 05/26/2015 2.700%, 06/16/2015 1.000%, 07/22/2016 Foreign Government Bonds – 9.47% Canadian Government Bond 0.875%, 02/14/2017 1.500%, 03/01/2017 1.500%, 09/01/2017 1.250%, 03/01/2018 TOTAL CANADA (Cost $9,677,714) GERMANY – 3.95% Foreign Government Agency Issues – 3.95% KFW 4.125%, 10/15/2014 2.625%, 03/03/2015 TOTAL GERMANY (Cost $2,075,387) Shares GOLD – 6.70% iShares Gold Trust(a) SPDR Gold Shares(a) TOTAL GOLD (Cost $3,544,133) The accompanying notes are an integral part of these financial statements. 17 Samson STRONG Nations Currency Fund Schedule of Investments (Continued) August 31, 2013 Principal Amount Value MULTILATERAL INSTITUTIONS – 11.62% Foreign Government Agency Issues – 11.62% Asian Development Bank 2.750%, 05/21/2014 $ $ 2.625%, 02/09/2015 Inter-American Development Bank 0.500%, 08/17/2015 5.125%, 09/13/2016 1.125%, 03/15/2017 International Bank for Reconstruction & Development 3.500%, 10/08/2013 1.125%, 08/25/2014 0.500%, 04/15/2016 TOTAL MULTILATERAL INSTITUTIONS (Cost $6,130,875) NORWAY – 5.17% Foreign Government Bonds – 5.17% Norway Government Bond 5.000%, 05/15/2015 4.250%, 05/19/2017 TOTAL NORWAY (Cost $2,933,246) SWEDEN – 8.80% Foreign Government Bonds – 8.80% Sweden Government Bond 6.750%, 05/05/2014 4.500%, 08/12/2015 3.000%, 07/12/2016 TOTAL SWEDEN (Cost $4,637,425) The accompanying notes are an integral part of these financial statements. 18 Samson STRONG Nations Currency Fund Schedule of Investments (Continued) August 31, 2013 Principal Amount Value UNITED STATES – 43.09% Municipal Bonds – 13.88% Bay Area Toll Authority 5.000%, 04/01/2026 (Pre-refunded to 04/01/2016) $ $ City of Memphis, TN 5.000%, 10/01/2019 (Pre-refunded to 10/01/2014) Commonwealth of Massachusetts 5.000%, 08/01/2015 (Pre-refunded to 08/01/2014) County of Harris, TX 5.000%, 10/01/2021 (Pre-refunded to 10/01/2014) Illinois Finance Authority 5.500%, 08/15/2043 (Pre-refunded to 08/15/2014) Indiana Health Facility Financing Authority 5.000%, 05/01/2021 (Pre-refunded to 05/01/2015) New Jersey Economic Development Authority 5.250%, 09/01/2022 (Pre-refunded to 09/01/2015) New York State Dormitory Authority 5.000%, 03/15/2022 (Pre-refunded to 03/15/2015) South Harrison School Building Group 5.250%, 07/15/2022 (Pre-refunded to 01/15/2015) State of Hawaii 5.000%, 07/01/2016 (Pre-refunded to 07/01/2015) Shares Short-Term Investments – 1.26% Fidelity Institutional Money Market Funds- Money Market Portfolio, 0.047% The accompanying notes are an integral part of these financial statements. 19 Samson STRONG Nations Currency Fund Schedule of Investments (Continued) August 31, 2013 Principal Amount Value U.S. Government Notes – 16.55% 0.250%, 11/30/2014 $ $ 0.250%, 10/15/2015 1.500%, 07/31/2016 0.625%, 05/31/2017 U.S. Government Treasury Bills – 11.40% 0.044%, 01/09/2014 (b) 0.250%, 10/24/2013 (b) 0.086%, 06/26/2014 (b) TOTAL UNITED STATES (Cost $22,728,988) Total Investments (Cost $51,727,768) – 97.38% Other Assets in Excess of Liabilities – 2.62% TOTAL NET ASSETS – 100.00% $ (a) Non-income producing security. (b) Rate shown is the effective yield based on the purchase price. The calculation assumes the security is held to maturity. The accompanying notes are an integral part of these financial statements. 20 Samson STRONG Nations Currency Fund Schedule of Open Forward Currency Contracts August 31, 2013 Purchase Contracts: Amount of Amount of Forward Currency Currency Currency Currency Unrealized Counterparty Expiration to be to be to be to be Appreciation of contract Date Received Received delivered Delivered (Depreciation) STA 9/10/13 AUD $ USD $ $ ) STA 9/10/13 CLP USD STA & JPM 9/10/13 CZK USD ) STA 9/10/13 ILS USD ) STA 9/10/13 KRW USD STA 9/10/13 NZD USD ) STA 9/10/13 SEK USD ) STA 9/10/13 SGD USD ) STA 9/10/13 TWD USD $ ) Sales Contracts: Amount of Amount of Forward Currency Currency Currency Currency Unrealized Counterparty Expiration to be to be to be to be Appreciation of contract Date Received Received delivered Delivered (Depreciation) STA 9/10/13 USD $ ) AUD $ ) $ STA 9/10/13 USD ) CLP ) ) STA 9/10/13 USD ) CZK ) ) STA 9/10/13 USD ) ILS ) STA 9/10/13 USD ) KRW ) ) STA & JPM 9/10/13 USD ) NZD ) STA 9/10/13 USD ) SEK ) STA 9/10/13 USD ) SGD ) STA 9/10/13 USD ) TWD ) ) $ $ ) Counterparty abbreviations: JPM – J.P. Morgan Chase Bank, N.A. STA – State Street Bank & Trust Co. Currency abbreviations: AUD – Australian Dollar CLP – Chilean Peso CZK – Czech Republic Koruna ILS – Israeli Sheqel KRW – South Korean Won NZD – New Zealand Dollar SEK – Swedish Krona SGD – Singapore Dollar TWD – Taiwan Dollar USD – U.S. Dollar The accompanying notes are an integral part of these financial statements. 21 Samson STRONG Nations Currency Fund Statement of Assets and Liabilities August 31, 2013 ASSETS Investments, at value (cost $51,727,768) $ Cash Foreign currency, at value (cost $1,326,722) Receivables: Unrealized appreciation on forward currency exchange contracts Fund shares sold Dividends and interest From Advisor Other assets TOTAL ASSETS LIABILITIES Payables: To affiliates Unrealized depreciation on forward currency exchange contracts Distribution fees Accrued expenses and other liabilities TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Undistributed net investment loss ) Accumulated net realized loss ) Net unrealized appreciation (depreciation) on: Investments ) Forward contracts ) Foreign currency translation ) NET ASSETS $ Institutional Class Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ Investor Class Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ The accompanying notes are an integral part of these financial statements. 22 Samson STRONG Nations Currency Fund Statement of Operations For the Year Ended August 31, 2013 INVESTMENT INCOME Interest income(1) $ TOTAL INVESTMENT INCOME EXPENSES Management fees Administration and accounting fees Transfer agent fees and expenses Federal and state registration fees Custody fees Audit and tax fees Chief Compliance Officer fees Legal fees Trustees’ fees and related expenses Reports to shareholders Distribution Fees Service Fees Other expenses TOTAL EXPENSES Less expense waiver by Adviser (Note 4) ) NET EXPENSES NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on: Investments ) Forward contracts ) Foreign currency translation ) ) Net change in unrealized appreciation (depreciation) on: Investments ) Forward contracts ) Foreign currency translation ) ) NET REALIZED AND UNREALIZED LOSS ON INVESTMENTS ) NET DECREASE IN NET ASSETS FROM OPERATIONS $ ) Net of $18,779 for withholding taxes. The accompanying notes are an integral part of these financial statements. 23 Samson STRONG Nations Currency Fund Statement of Changes in Net Assets Year Ended August 31, 2013(1) FROM OPERATIONS Net investment loss $ ) Net realized loss on: Investments ) Forward contracts ) Foreign currency translation ) Net change in unrealized depreciation on: Investments ) Forward contracts ) Foreign currency translation ) Net decrease in net assets from operations ) FROM DISTRIBUTIONS Net investment income – Institutional Class ) Net investment income – Investor Class ) Net decrease in net assets resulting from distributions paid ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold – Institutional Class Proceeds from shares sold – Investor Class Net asset value of shares issued to shareholders in payment of distributions declared – Institutional Class Payments for shares redeemed – Institutional Class ) Payments for shares redeemed – Investor Class ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of Year — End of Year $ UNDISTRIBUTED NET INVESTMENT LOSS $ ) Fund commenced operations on August 31, 2012. The accompanying notes are an integral part of these financial statements. 24 Samson STRONG Nations Currency Fund Financial Highlights Institutional Share Class Per Share Data for a Share Outstanding Throughout the Period Year Ended August 31, 2013 Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment loss(1) ) Net realized and unrealized loss on investments ) Total from investment operations ) Less distributions paid: From net investment income ) Total distributions paid ) Net Asset Value, End of Period $ Total return(3) )% Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets: Before waivers and reimbursements of expenses(2) % After waivers and reimbursements of expenses(2) % Ratio of net investment loss to average net assets: Before waivers and reimbursements of expenses(2) )% After waivers and reimbursements of expenses(2) )% Portfolio turnover rate(3) % Per share net investment loss was calculated using average shares outstanding. Annualized. Not annualized. The accompanying notes are an integral part of these financial statements. 25 Samson STRONG Nations Currency Fund Financial Highlights Investor Share Class Per Share Data for a Share Outstanding Throughout the Period Year Ended August 31, 2013 Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment loss(1) ) Net realized and unrealized loss on investments ) Total from investment operations ) Less distributions paid: From net investment income ) Total distributions paid ) Net Asset Value, End of Period $ Total return(3) )% Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets: Before waivers and reimbursements of expenses(2) % After waivers and reimbursements of expenses(2) % Ratio of net investment loss to average net assets: Before waivers and reimbursements of expenses(2) )% After waivers and reimbursements of expenses(2) )% Portfolio turnover rate(3) % Per share net investment loss was calculated using average shares outstanding. Annualized. Not annualized. The accompanying notes are an integral part of these financial statements. 26 Samson STRONG Nations Currency Fund Notes to Financial Statements August 31, 2013 Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001.The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.The Samson STRONG Nations Currency Fund (the “Fund”) represents a distinct series with its own investment objectives and policies within the Trust.The investment objective of the Fund is to generate positive returns with limited drawdowns over full market cycles through investments in currencies, securities, and instruments that are associated with strong nations.The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value.The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held.The Trust has designated two classes of Fund shares: Institutional Class and Investor Class.The two classes differ principally in their respective distribution and shareholder servicing fees.All classes of shares have identical rights to earnings, assets and voting privileges, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes.The Fund became effective on August 31, 2012 and commenced investment operations on September 1, 2012.Costs incurred by the Fund in connection with the organization, registration and the initial public offering of shares were paid by Samson Capital Advisors LLC (the “Adviser”), the Fund’s investment adviser. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements.These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a)Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price.If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day.When market quotations are not readily available, 27 Samson STRONG Nations Currency Fund Notes to Financial Statements (Continued) August 31, 2013 any security or other asset is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees.These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual fair value.The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (“Pricing Service”).If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models.Short-term debt securities such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost.If a short-term debt security has a maturity of greater than 60 days, it is valued at market price.Any discount or premium is accreted or amortized on a straight-line basis until maturity. Forward currency contracts are presented at fair value measured by the difference between the forward exchange rates (“forward rates”) at the dates of the entry into the contracts and the forward rates at the reporting date, and such differences are included in the Statement of Assets & Liabilities. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value.ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.ASC 820 also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). 28 Samson STRONG Nations Currency Fund Notes to Financial Statements (Continued) August 31, 2013 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of August 31, 2013: Level 1 Level 2 Level 3(3) Total Equities(1): Exchange Traded Funds $ $
